Exhibit 10.8

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”) dated as of August 30, 2004 between
ProsoftTraining, a Nevada corporation (the “Debtor”), DKR SoundShore Oasis
Holding Fund Ltd., a company organized under the laws of Bermuda (“DKR Oasis”),
DKR SoundShore Strategic Holding Fund Ltd., a company organized under the laws
of Bermuda (collectively with DKR Oasis, the “Secured Party”), and DKR Oasis, in
its capacity as administrative agent for the Secured Party (the “Administrative
Agent”).

 

R E C I T A L S:

 

WHEREAS, the Debtor and the Secured Party are entering into that certain
Purchase Agreement dated of even date herewith (such agreement as it may be
amended, renewed, extended, restated, replaced, substituted, supplemented, or
otherwise modified from time to time is referred to herein as the “Purchase
Agreement”); and

 

WHEREAS, execution and delivery of this Agreement is a condition to the Secured
Party entering into the Purchase Agreement and the purchase of the Note pursuant
thereto;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt, and sufficiency of which are hereby
acknowledged, and in order to induce the Secured Party to make the loan under
the Purchase Agreement, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

 

“Account” means any “account,” as such term is defined in Article or Chapter 9
of the UCC, now owned or hereafter acquired by the Debtor and, in any event,
shall include, without limitation, each of the following, whether now owned or
hereafter acquired by the Debtor: (a) all rights of the Debtor to payment for
goods sold or leased or services rendered, whether or not earned by performance,
(b) all accounts receivable of the Debtor, (c) all rights of the Debtor to
receive any payment of money or other form of consideration, (d) all security
pledged, assigned, or granted to or held by the Debtor to secure any of the
foregoing, (e) all guaranties of, or indemnifications with respect to, any of
the foregoing, and (f) all rights of the Debtor as an unpaid seller of goods or
services, including, but not limited to, all rights of stoppage in transit,
replevin, reclamation and resale.

 

“Broker” means any “broker,” as such term is defined in Article or Chapter 8 of
the UCC, and in any event shall include, but not be limited to, any Person
defined as a broker or dealer under the federal securities laws, but without
excluding a bank acting in that capacity.



--------------------------------------------------------------------------------

“Chattel Paper” means any “chattel paper,” as such term is defined in Article or
Chapter 9 of the UCC, now owned or hereafter acquired by the Debtor.

 

“Clearing Corporation” means any “clearing corporation,” as such term is defined
in Article or Chapter 8 of the UCC, and in any event shall include, but not be
limited to, any (a) Person that is registered as a “clearing agency” under the
federal securities laws, (b) federal reserve bank, or (c) other Person that
provides clearance or settlement services with respect to Financial Assets that
would require it to register as a clearing agency under the federal securities
laws but for an exclusion or exemption from the registration requirement, if its
activities as a clearing corporation, including promulgation of rules, are
subject to regulation by a federal or state governmental authority.

 

“Collateral” has the meaning specified in Section 2.01 of this Agreement.

 

“Collateral Agent” has the meaning set forth in the Intercreditor Agreement.

 

“Commodity Account” means any commodity account, now owned or hereafter acquired
by the Debtor, including, without limitation, all accounts maintained by a
Commodity Intermediary in which a Commodity Contract is carried for the Debtor.

 

“Commodity Contract” means any commodity contract, and includes, without
limitation, a commodity futures contract, a commodity option, or other contract
that, in each case, is (a) traded on or subject to the rules of a board of trade
that has been designated as a contract market for such a contract pursuant to
the federal commodities laws, or (b) traded on a foreign commodity board of
trade, exchange, or market, and is carried on the books of a Commodity
Intermediary for a Commodity Customer.

 

“Commodity Customer” means any Person for whom a Commodity Intermediary carries
a Commodity Contract on its books.

 

“Commodity Intermediary” means (a) a Person who is registered as a futures
commission merchant under the federal commodities laws, or (b) a Person who in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
the federal commodities laws.

 

“Creditors” has the meaning set forth in the Intercreditor Agreement.

 

“Deposit Accounts” means any and all deposit accounts, bank accounts or
investment accounts now owned or hereafter acquired or opened by the Debtor, and
any account which is a replacement or substitute for any of such accounts,
together with all monies, Instruments and other property deposited therein and
all balances therein and all investments made with funds deposited therein or
otherwise held in connection therewith including, without limitation,
indebtedness (howsoever evidenced) and/or securities issued or guaranteed by the
government of the United States of America, certificates of deposit and all
contract rights, General Intangibles, contracts, Instruments, Investment
Property, Security Entitlements, Financial Assets, Commodity Contracts and other
Documents now or hereafter existing with respect thereto, including, but not
limited to, any and all renewals, extensions, reissuances and replacements and
substitutions therefor with all earnings, profits or other Proceeds therefrom in
the form of interest or otherwise.



--------------------------------------------------------------------------------

“Document” means any “document,” as such term is defined in Article or Chapter 9
of the UCC, now owned or hereafter acquired by the Debtor, including, without
limitation, all documents of title and all receipts covering, evidencing or
representing goods now owned or hereafter acquired by the Debtor.

 

“Entitlement Holder” means any Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary.

 

“Equipment” means any “equipment,” as such term is defined in Article or Chapter
9 of the UCC, now owned or hereafter acquired by the Debtor and, in any event,
shall include, without limitation, all machinery, equipment, furniture,
fixtures, trade fixtures, trailers, rolling stock, vessels, aircraft and
vehicles now owned or hereafter acquired by the Debtor and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.

 

“Event of Default” has the meaning set forth in the Notes.

 

“Financial Asset” means any financial asset, and in any event shall include, but
not be limited to, any (a) Security, (b) obligation of a Person or a share,
participation or other interest in a Person or in property or an enterprise of a
Person, which is, or is of a type, dealt in or traded on financial markets, or
which is recognized in any area in which it is issued or dealt in as a medium
for investment, and (c) any property that is held by a Securities Intermediary
for another Person in a Securities Account if the Securities Intermediary has
expressly agreed with the other Person that the property is to be treated as a
Financial Asset under Article or Chapter 8 of the UCC.

 

“General Intangible” means any “general intangible,” as such term is defined in
Article or Chapter 9 of the UCC, now owned or hereafter acquired by the Debtor
and, in any event, shall include, without limitation, each of the following,
whether now owned or hereafter acquired by the Debtor: (a) all of the Debtor’s
service marks, trade names, trade secrets, registrations, goodwill, franchises,
licenses, permits, proprietary information, customer lists, designs and
inventions; (b) all of the Debtor’s books, records, data, plans, manuals,
computer software, computer tapes, computer disks, computer programs, source
codes, object codes and all rights of the Debtor to retrieve data and other
information from third parties; (c) all of the Debtor’s contract rights,
partnership interests, joint venture interests, securities, deposit accounts,
investment accounts and certificates of deposit; (d) all rights of the Debtor to
payment under letters of credit and similar agreements; (e) all tax refunds and
tax refund claims of the Debtor; (f) all choses in action and causes of action
of the Debtor (whether arising in contract, tort or otherwise and whether or not
currently in litigation) and all judgments in favor of the Debtor; (g) all
rights and claims of the Debtor under warranties and indemnities; and (h) all
rights of the Debtor under any insurance, surety or similar contract or
arrangement.

 

“Hunt” means Hunt Capital Growth Fund II, L.P.



--------------------------------------------------------------------------------

“Hunt Lien” means that security interest in the Debtor’s property held by Hunt
pursuant to the Hunt Security Agreement.

 

“Hunt Security Agreement” means the Security Agreement, dated as of October 16,
2001, between the Debtor and Hunt.

 

“Instrument” means any “instrument,” as such term is defined in Article or
Chapter 9 of the UCC, now owned or hereafter acquired by the Debtor, and, in any
event, shall include all promissory notes, drafts, bills of exchange and trade
acceptances of the Debtor, whether now owned or hereafter acquired.

 

“Intellectual Property” means (a) all copyrights, copyright licenses, patents,
patent licenses, trademarks and trademark licenses of Debtor; (b) all renewals,
extensions and modifications thereof; (c) all income, royalties, damages,
profits and payments relating to or payable under any of the foregoing; (d) the
right to sue for past, present or future infringements of any of the foregoing;
(e) all other rights and benefits relating to any of the foregoing throughout
the world; and (f) all goodwill associated with and symbolized by any of the
foregoing; in each case, whether now owned or hereafter acquired by the Debtor.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, by and among the Secured Party, the Debtor and Hunt.

 

“Inventory” means any “inventory,” as such term is defined in Article or Chapter
9 of the UCC, now owned or hereafter acquired by the Debtor, and, in any event,
shall include, without limitation, each of the following, whether now owned or
hereafter acquired by the Debtor: (a) all goods and other personal property of
the Debtor that are held for sale or lease or to be furnished under any contract
of service; (b) all raw materials, work-in-process, finished goods, inventory,
supplies and materials of the Debtor; (c) all wrapping, packaging, advertising
and shipping materials of the Debtor; (d) all goods that have been returned to,
repossessed by or stopped in transit by the Debtor; and (e) all Documents
evidencing any of the foregoing.

 

“Investment Property” means any investment property, now owned or hereafter
acquired by the Debtor, and, in any event, shall include, without limitation,
each of the following, whether now owned or hereafter acquired by the Debtor:
(a) any Security, whether certificated or uncertificated; (b) any Security
Entitlement; (c) any Securities Account; (d) any Commodity Contract; and (e) any
Commodity Account.

 

“Issuer” means any “issuer,” as such term is defined in Article or Chapter 8 of
the UCC, and in any event shall include, but not be limited to, any Person that,
with respect to an obligation on or a defense to a Security, (a) places or
authorizes the placing of its name on a Security Certificate, other than as
authenticating trustee, registrar, transfer agent, or the like, to evidence a
share, participation, or other interest in its property or in an enterprise, or
to evidence its duty to perform an obligation represented by the certificate;
(b) creates a share, participation, or other interest in its property or in an
enterprise, or undertakes an obligation, that is an Uncertificated Security; (c)
directly or indirectly creates a fractional interest in its rights or property,
if the fractional interest is represented by a Security Certificate; or (d)
becomes responsible for, or in the place of, another Issuer.



--------------------------------------------------------------------------------

“Obligations” means all indebtedness, liabilities and obligations of Debtor
under the Notes, under the Purchase Agreement and under this Agreement.

 

“Pledged Collateral” has the meaning specified in Section 4.16(b)(i) of this
Agreement.

 

“Pledged Shares” means the shares of capital stock or other equity, partnership
or membership interests described on Schedule 3 attached hereto and incorporated
herein by reference.

 

“Proceeds” means any “proceeds,” as such term is defined in Article or Chapter 9
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Debtor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to the Debtor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting, or purporting to act, for or on behalf of any
governmental authority), and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

 

“Securities Account” means any account to which a Financial Asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the Financial Asset.

 

“Securities Intermediary” means any (a) Clearing Corporation, or (b) Person,
including a bank or Broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.

 

“Security” means any “security,” as such term is defined in Article or Chapter 8
of the UCC and, in any event, shall include, but not be limited to, any
obligation of an Issuer or a share, participation, or other interest in an
Issuer or in property or an enterprise of an Issuer: (a) which is represented by
a Security Certificate in bearer or registered form, or the transfer of which
may be registered upon books maintained for that purpose by or on behalf of the
Issuer; (b) which is one of a class or series or by its terms is divisible into
a class or series of shares, participations, interests, or obligations; and (c)
which (i) is, or is of a type, dealt in or traded on securities exchanges or
securities markets; or (ii) is a medium for investment and by its terms
expressly provides that it is a security governed by Article or Chapter 8 of the
UCC.

 

“Security Certificate” means any certificate representing a Security.

 

“Security Entitlement” means the rights and property interest of an Entitlement
Holder with respect to a Financial Asset.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if, by applicable law, the perfection or effect of perfection or
non-perfection of the security interest created hereunder in any Collateral is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or the effect of perfection or non-perfection.



--------------------------------------------------------------------------------

“Uncertificated Security” means any “uncertificated security,” as such term is
defined in Article or Chapter 8 of the UCC, and in any event shall include, but
not be limited to, any Security that is not represented by a certificate.

 

Section 1.02. Other Definitional Provisions. Terms used herein that are defined
in the Purchase Agreement and are not otherwise defined herein shall have the
meanings therefor specified in the Purchase Agreement. References to “Sections,”
“subsections,” “Exhibits” and “Schedules” shall be to Sections, subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided. All definitions contained in this Agreement are equally
applicable to the singular and plural forms of the terms defined. All references
to statutes and regulations shall include any amendments of the same and any
successor statutes and regulations. References to particular sections of the UCC
should be read to refer also to parallel sections of the Uniform Commercial Code
as enacted in each state or other jurisdiction where any portion of the
Collateral is or may be located.

 

ARTICLE II

 

Security Interest

 

Section 2.01. Security Interest. As collateral security for the prompt payment
and performance in full when due of the Obligations (whether at stated maturity,
by acceleration or otherwise), the Debtor hereby pledges and assigns (as
collateral) to the Administrative Agent (for the benefit of the Secured Party),
and grants to the Administrative Agent (for the benefit of the Secured Party) a
continuing lien on and security interest in, all of the Debtor’s right, title
and interest in and to the following, whether now owned or hereafter arising or
acquired and wherever located (collectively, the “Collateral”):

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Instruments;

 

(d) all General Intangibles;

 

(e) all Documents;

 

(f) all Equipment;

 

(g) all Inventory;

 

(h) all Intellectual Property;

 

(i) all Investment Property;



--------------------------------------------------------------------------------

(j) all Deposit Accounts of the Debtor and all funds, certificates, Documents,
Instruments, checks, drafts, wire transfer receipts and other earnings, profits
or other Proceeds from time to time representing, evidencing, deposited into or
held in the Deposit Accounts (including, without limitation, in the form of
interest);

 

(k) the Pledged Shares and the certificates representing the Pledged Shares, and
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed or distributable in respect of or in
exchange for any or all of the Pledged Shares;

 

(l) all shares of stock of the Subsidiaries of the Debtor from time to time
owned or acquired by the Debtor in any manner, and the certificates and all
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed or distributable in respect of or in
exchange for any or all of such shares;

 

(m) all indebtedness from time to time owed to the Debtor by the Subsidiaries of
the Debtor and the instruments evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed or distributable in respect of or in exchange for any or
all of such indebtedness;

 

(n) the proceeds, in cash or otherwise, of any of the property described in the
foregoing clauses (a) through (m) and all, security, rights, remedies and claims
of the Debtor with respect thereto;

 

(o) all other goods and personal property of the Debtor of any kind or
character, whether tangible or intangible, including, without limitation, any
and all rights in and claims under insurance policies, judgments and rights
thereunder, and tort claims; and

 

(p) all Proceeds and products of any or all of the foregoing.

 

Section 2.02. Debtor Remains Liable. Notwithstanding anything to the contrary
contained herein, (a) the Debtor shall remain liable under the contracts,
agreements, documents and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Secured Party of any of its rights or remedies hereunder shall not release the
Debtor from any of its duties or obligations under the contracts, agreements,
documents and instruments included in the Collateral, and (c) the Secured Party
shall not have any indebtedness, liability or obligation under any of the
contracts, agreements, documents and instruments included in the Collateral by
reason of this Agreement, and the Secured Party shall not be obligated to
perform any of the obligations or duties of the Debtor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

 

Section 2.03. Delivery of Collateral. All certificates or instruments
representing or evidencing the Pledged Shares, any Instruments or Chattel Paper
or any other Collateral including, without limitation, any Investment Property,
promptly upon the Debtor gaining any rights therein (Debtor shall provide prompt
written notice thereof to the Secured Party) shall, after request therefor by
Secured Party, be delivered to and held by any Collateral Agent on behalf of the
Creditors pursuant hereto in suitable form for transfer by delivery, or
accompanied



--------------------------------------------------------------------------------

by duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party. After the occurrence and
during the continuation of an Event of Default, each Collateral Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing any Pledged Collateral in its possession for certificates or
instruments of smaller or larger denominations.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Secured Party to enter into this Agreement and the Purchase
Agreement, the Debtor represents and warrants to the Secured Party that:

 

Section 3.01. Title. The Debtor is, and with respect to Collateral acquired
after the date hereof the Debtor will be, the legal and beneficial owner of the
Collateral free and clear of any Lien or other encumbrance, except for Permitted
Liens.

 

Section 3.02. Accounts. Unless the Debtor has given the Secured Party written
notice to the contrary, whenever the security interest granted hereunder
attaches to an Account, the Debtor shall be deemed to have represented and
warranted to the Secured Party as to each of its Accounts that (a) each Account
is genuine and in all respects what it purports to be, (b) each Account
represents the legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by such account debtor, (c) except for
defenses and business disputes arising in the ordinary course of business which
in the aggregate are not material, the amount of each Account represented as
owing is the correct amount actually and unconditionally owing except for normal
trade discounts granted in the ordinary course of business, and (d) except for
defenses and business disputes arising in the ordinary course of business which
in the aggregate are not material, no Account is subject to any offset,
counterclaim, or other defense.

 

Section 3.03. Financing Statements. No financing statement, security agreement
or other Lien instrument covering all or any part of the Collateral is on file
in any public office, except as may have been filed in connection with purchase
money Liens that constitute Permitted Liens, this Agreement or the Hunt Security
Agreement. Except as otherwise disclosed on Schedule 4 hereto, the Debtor does
not do business and has not done business within the past five (5) years under a
trade name or any name other than its legal name set forth at the beginning of
this Agreement.

 

Section 3.04. Principal Place of Business. The principal place of business and
chief executive office of the Debtor, and the office where the Debtor keeps its
books and records, is located at the address of the Debtor shown on the
signature pages of this Agreement.

 

Section 3.05. Location of Collateral. All Inventory (except Inventory in
transit) and Equipment (other than vehicles) of the Debtor are located at the
places specified on Schedule 1 hereto. If any such location is leased by the
Debtor, the name and address of the landlord leasing such location is identified
on Schedule 1 hereto. The Debtor has exclusive possession and control of its
Inventory and Equipment. None of the Inventory or Equipment of the Debtor is
evidenced by a Document (including, without limitation, a negotiable document of
title). All Instruments, Chattel Paper and Security Certificates of the Debtor
have been delivered to a Collateral Agent.



--------------------------------------------------------------------------------

Section 3.06. Perfection. Upon (i) the filing of Uniform Commercial Code
financing statements in the jurisdictions listed on Schedule 2 attached hereto,
(ii) a Collateral Agent’s obtaining (a) possession of the Pledged Shares and all
other Instruments, Chattel Paper and Security Certificates of the Debtor and (b)
“control” over all Deposit Accounts, and (iii) with respect to Intellectual
Property, appropriate filings being made in the United States Patent and
Trademark Office and the United States Copyright Office, the security interest
in favor of the Secured Party created herein will constitute a valid and
perfected Lien upon and security interest in the Collateral, subject to no equal
or prior Liens except for the Hunt Lien and purchase money Liens existing on the
date hereof.

 

Section 3.07. Inventory. All Inventory has been produced in compliance with all
requirements of the Fair Labor Standards Act.

 

Section 3.08. Pledged Shares.

 

(a) The Pledged Shares that are shares of a corporation have been duly
authorized and validly issued and are fully paid and nonassessable, and the
Pledged Shares that are membership or partnership interests (if any) have been
validly granted, under the laws of the jurisdiction of organization of the
issuers thereof.

 

(b) The Debtor is the legal and beneficial owner of the Pledged Shares, free and
clear of any Lien (other than the Lien created by this Agreement and the Hunt
Lien), and the Debtor has not sold, granted any option with respect to,
assigned, transferred or otherwise disposed of any of its rights or interest in
or to the Pledged Shares.

 

(c) On the date hereof, the Pledged Shares constitute the percentage of the
issued and outstanding shares of stock, partnership interests or membership
interests of the issuers thereof indicated on Schedule 3, as such Schedule 3 may
from time to time be supplemented, amended or modified.

 

Section 3.09. Miscellaneous.

 

As of the date hereof, the Debtor has no Permitted Senior Indebtedness (as such
term is defined in the Subordinated Secured Convertible Note, dated as of
October 16, 2001, in the stated principal amount of $2,500,000 issued by Debtor
in favor of Hunt).

 

ARTICLE IV

 

Covenants

 

The Debtor covenants and agrees with the Secured Party that until the
Obligations are paid and performed in full:

 

Section 4.01. Encumbrances. The Debtor shall not create, permit or suffer to
exist, and shall defend the Collateral against, any Lien or other encumbrance on
the Collateral except for



--------------------------------------------------------------------------------

Permitted Liens, and shall defend the Debtor’s rights in the Collateral and the
interest of the Administrative Agent and Secured Party in the Collateral against
the claims and demands of all Persons other than Hunt’s claims and demands to
the extent arising under the Hunt Security Agreement. The Debtor shall do
nothing to impair the rights of the Secured Party in the Collateral.

 

Section 4.02. Modification of Accounts. The Debtor shall, in accordance with
prudent business practices, endeavor to collect or cause to be collected from
each account debtor under its Accounts, as and when due, any and all amounts
owing under such Accounts. Without the prior written consent of the Secured
Party the Debtor shall not (a) grant any extension of time for any payment with
respect to any of the Accounts, (b) compromise, compound or settle any of the
Accounts for less than the full amount thereof, (c) release, in whole or in
part, any Person liable for payment of any of the Accounts, (d) allow any credit
or discount for payment with respect to any Account other than trade discounts
granted in the ordinary course of business, or (e) release any Lien or guaranty
securing any Account.

 

Section 4.03. Disposition of Collateral. Except as expressly permitted by the
terms of the Purchase Agreement and sales of Inventory in the ordinary course of
the Debtor’s business, the Debtor shall not sell, lease, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
the Collateral or any part thereof without the prior written consent of the
Secured Party.

 

Section 4.04. Further Assurances. At any time and from time to time, upon the
request of the Secured Party, and at the sole expense of the Debtor, the Debtor
shall promptly execute and deliver all such further agreements, documents and
instruments and take such further action as the Secured Party may reasonably
deem necessary or appropriate to preserve and perfect its security interest in
and pledge and collateral assignment of the Collateral and carry out the
provisions and purposes of this Agreement or to enable the Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral, and, to the extent any of the Collateral is at any time in the
custody of a Clearing Corporation or of a “custodian bank” or a nominee of
either, as defined in the UCC, or any other Securities Intermediary, then the
Debtor shall cause the Secured Party to obtain “control,” as defined in Article
or Chapter 8 of the UCC, of such Collateral in one of the manners prescribed in
Article or Chapter 8.106 of the UCC. Except as otherwise expressly permitted by
the terms of the Purchase Agreement relating to disposition of assets and except
for Permitted Liens, the Debtor agrees to defend the title to the Collateral and
the Lien thereon of the Secured Party against the claim of any other Person
(other than Hunt to the extent its claims arise under the Hunt Security
Agreement) and to maintain and preserve such Lien. Without limiting the
generality of the foregoing, the Debtor shall (a) execute and deliver to the
Secured Party such financing statements as the Secured Party may from time to
time require; (b) deliver and pledge to a Collateral Agent all Documents
(including, without limitation, documents of title) evidencing Inventory or
Equipment and cause the Secured Party to be named as lienholder on all Documents
of title; (c) deliver and pledge to a Collateral Agent all Instruments and
Chattel Paper of the Debtor with any necessary endorsements; and (d) execute and
deliver to the Secured Party such other agreements, documents and instruments as
the Secured Party may require to perfect and maintain the validity,
effectiveness and priority of the Liens intended to be created by the
Transaction Documents. The Debtor authorizes the Secured Party to file one or
more financing or continuation statements, and amendments thereto, relating



--------------------------------------------------------------------------------

to all or any part of the Collateral without the signature of the Debtor where
permitted by law. A carbon, photographic or other reproduction of this Agreement
or of any financing statement covering the Collateral or any part thereof shall
be sufficient as a financing statement and may be filed as a financing
statement.

 

Section 4.05. Insurance. The Debtor will, at its own expense, maintain insurance
with respect to all Collateral which constitutes goods in such amounts and
against such risks as is provided in the Purchase Agreement.

 

Section 4.06. Bailees. If any of the Collateral is at any time in the possession
or control of any warehouseman, bailee or any of the Debtor’s agents or
processors, the Debtor shall, at the request of the Secured Party, notify such
warehouseman, bailee, agent or processor of the security interest created
hereunder and shall instruct such Person to hold such Collateral for the
Creditors’ account subject to a Collateral Agent’s instructions.

 

Section 4.07. Inspection Rights. The Debtor shall permit the Secured Party and
its representatives to examine, inspect and audit the Collateral and to examine,
inspect and audit the Debtor’s books and records at any reasonable time and
after notice, and as the Secured Party may desire. The Secured Party may at any
time and from time to time contact account debtors to verify the existence,
amounts and terms of the Accounts.

 

Section 4.08. Mortgagee and Landlord Waivers. The Debtor shall cause each
mortgagee of real property owned by the Debtor and each landlord of real
property leased by the Debtor to execute and deliver instruments satisfactory in
form and substance to the Secured Party by which such mortgagee or landlord
waives its rights, if any, in the Collateral.

 

Section 4.09. Legal Changes. The Debtor shall not change its name, identity or
legal structure in any manner that might make any financing statement filed in
connection with this Agreement seriously misleading unless the Debtor shall have
given the Secured Party thirty (30) days prior written notice thereof and shall
have taken all action deemed necessary or desirable by the Secured Party to
protect its Liens and the perfection and priority thereof. The Debtor shall not
change its principal place of business, chief executive office, jurisdiction of
formation, or the place where it keeps its books and records unless it shall
have given the Secured Party thirty (30) days prior written notice thereof and
shall have taken all action deemed necessary or desirable by the Secured Party
to cause its security interest in the Collateral to be perfected with the
priority required by this Agreement.

 

Section 4.10. Books and Records; Information. The Debtor shall keep accurate and
complete books and records of the Collateral and the Debtor’s business and
financial condition in accordance with generally accepted accounting principles
consistently applied. The Debtor shall from time to time at the request of the
Secured Party deliver to the Secured Party such information regarding the
Collateral and the Debtor as the Secured Party may request, including, without
limitation, lists and descriptions of the Collateral and evidence of the
identity and existence of the Collateral. To the extent required by Section 4.04
of this Agreement, the Debtor shall mark its books and records to reflect the
security interest of the Secured Party under this Agreement.



--------------------------------------------------------------------------------

Section 4.11. Equipment and Inventory.

 

(a) The Debtor shall keep the Equipment (other than vehicles) and Inventory
(other than Inventory in transit) at the locations specified on Schedule 1
hereto or, upon thirty (30) days prior written notice to the Secured Party, at
such other places within the United States of America where all action required
to perfect the Secured Party’s security interest in the Equipment and Inventory
with the priority required by this Agreement shall have been taken.

 

(b) The Debtor shall maintain the Equipment and Inventory in good condition and
repair (ordinary wear and tear excepted) and in accordance with any
manufacturer’s manual. The Debtor shall not permit any waste or destruction of
the Equipment or Inventory or any part thereof. The Debtor shall not permit the
Equipment or Inventory to be used in violation of any law, rule or regulation or
the terms of any policy of insurance. The Debtor shall not use or permit any of
the Equipment or Inventory to be used in any manner or for any purpose that
would impair its value or expose it to unusual risk.

 

(c) In producing Inventory, the Debtor shall comply with all requirements of the
Fair Labor Standards Act.

 

Section 4.12. Warehouse Receipts Non-Negotiable. The Debtor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued in
respect of any of the Collateral, such warehouse receipt or receipt in the
nature thereof shall not be “negotiable” (as such term is used in Section 7.104
of the UCC) unless such warehouse receipt or receipt in the nature thereof is
delivered to a Collateral Agent.

 

Section 4.13. Notification. The Debtor shall promptly notify the Secured Party
of (a) any Lien, encumbrance or claim that has attached to or been made or
asserted against any of the Collateral, (b) any material change in any of the
Collateral, including, without limitation any material damage to or loss of
Collateral, and (c) the occurrence of any other event or condition (including,
without limitation, matters as to Lien priority) that could have a material
adverse effect on the Collateral or the security interest created hereunder.

 

Section 4.14. Collection of Accounts. So long as no Event of Default has
occurred and is continuing and except as otherwise provided in this Section 4.14
and in Section 5.01, the Debtor shall have the right to collect and receive
payments on the Accounts. In connection with such collections, the Debtor may
take (and, at the Secured Party’s direction, shall take) such actions as the
Debtor or the Secured Party may deem necessary or advisable to enforce
collection of the Accounts. Upon the request of the Secured Party, the Debtor
shall cause all account debtors and other Persons obligated in respect of the
Accounts to make all payments on the Accounts directly to any collection or
collateral account established by a Collateral Agent and the Debtor shall cause
all other Proceeds of Collateral to be deposited directly to such account. Until
such Proceeds are delivered to such account, such Proceeds shall be held in
trust by the Debtor for the benefit of the Creditors and shall not be commingled
with any other funds or property of the Debtor. All Proceeds of Collateral
received by a Collateral Agent pursuant to this Section 4.14 will be applied by
such Collateral Agent in accordance with the Intercreditor Agreement. All such
Proceeds received by a Secured Party will be applied by the Secured party



--------------------------------------------------------------------------------

to the Obligations at such time and in such order as the Secured party shall
determine from time to time in its sole judgment, subject to the Intercreditor
Agreement to the extent it is then in effect.

 

Section 4.15. Intellectual Property.

 

(a) The Debtor shall prosecute diligently all applications in respect of
Intellectual Property, now or hereafter pending.

 

(b) The Debtor shall make federal applications on all of its unpatented but
patentable inventions and all of its registrable but unregistered copyrights and
trademarks.

 

(c) The Debtor shall preserve and maintain all of its rights in the Intellectual
Property and shall protect the Intellectual Property from infringement, unfair
competition, cancellation or dilution by all appropriate action, including the
commencement and prosecution of legal proceedings to recover damages for
infringement and to defend and preserve its rights in the Intellectual Property.

 

(d) The Debtor shall not abandon any of the Intellectual Property.

 

(e) The Debtor shall not sell or assign any of its interest in, or grant any
license under (except as permitted by Section 5.05 hereof), any of the
Intellectual Property without the prior written consent of the Secured Party and
shall maintain the quality of any and all products and services with respect to
which the Intellectual Property is used. The Debtor shall not enter into any
agreement regarding Intellectual Property, including, but not limited to any
licensing agreement not permitted by Section 5.05 hereof, that is or may be
inconsistent with the Debtor’s obligations under this Agreement or any of the
other Transaction Documents.

 

(f) If the Debtor shall obtain rights to or become entitled to the benefit of
any Intellectual Property, the Debtor shall give the Secured Party prompt
written notice thereof and the provisions of this Agreement shall automatically
apply thereto.

 

(g) If an Event of Default shall have occurred and be continuing, the Debtor
shall use its best efforts to obtain any consents, waivers or agreements
necessary to enable the Secured Party to exercise its rights and remedies with
respect to the Intellectual Property.

 

(h) The Debtor shall, at the request of the Secured Party, execute and deliver
to the Secured Party a copyright security agreement, a patent security
agreement, and a trademark security agreement and all other documents,
instruments, and other items as may be necessary for the Secured Party to file
such agreements with the United States Copyright Office, the United States
Patent and Trademark Office, and any similar domestic or foreign office,
department, or agency. The Debtor will, at any time and from time to time upon
the request of the Secured Party, execute and deliver to a Collateral Agent all
such other agreements, documents, instruments and other items as may be
necessary or appropriate for the Secured Party to create and perfect its
security interest in the Intellectual Property and to make all appropriate
filings with respect thereto.



--------------------------------------------------------------------------------

Section 4.16. Voting Rights; Distributions, etc.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) The Debtor shall be entitled to exercise any and all voting and other
consensual rights (including, without limitation, the right to give consents,
waivers and notifications in respect of any of the Pledged Collateral)
pertaining to any of the Pledged Collateral or any part thereof; provided;
however, that without the prior written consent of the Secured Party, no vote
shall be cast or consent, waiver or ratification given or action taken which
would (x) be inconsistent with or violate any provision of this Agreement or any
other Transaction Document or (y) amend, modify or waive any term, provision or
condition of the certificate of incorporation, by-laws, certificate of formation
or other charter document or other agreement relating to, evidencing, providing
for the issuance of or securing any Collateral; and provided further that the
Debtor shall give the Secured Party at least five (5) Business Days’ prior
written notice in the form of an officer’s certificate of the manner in which it
intends to exercise, or the reasons for refraining from exercising, any voting
or other consensual rights pertaining to the Collateral or any part thereof
which might have a material adverse effect on the value of the Collateral or any
part thereof; and

 

(ii) Unless a Event of Default shall have occurred and be continuing, the Debtor
shall be entitled to receive and retain any and all dividends and interest paid
in respect to any of the Collateral to the extent, if any, permitted by the
Purchase Agreement; provided, however, that any and all

 

(A) dividends, interest or other distributions paid or payable in violation of
the Purchase Agreement,

 

(B) dividends, interest or other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral,

 

(C) dividends, interest or other distributions hereafter paid or payable in cash
in respect of any Collateral in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

 

(D) cash paid, payable or otherwise distributed in redemption of, or in exchange
for, any Collateral,

 

shall be, and shall be forthwith delivered to a Collateral Agent to hold as,
Collateral and shall, if received by the Debtor, be received in trust for the
benefit of the Creditors, be segregated from the other property or funds of the
Debtor and be forthwith delivered to a Collateral Agent as Collateral in the
same form as so received (with any necessary endorsement). All amounts (other
than amounts described in clauses (ii) (A)-(D) above) received by the Secured
Party in respect of any Pledged Collateral shall be either (1) promptly released
to the Debtor, so long as no Event of Default shall have occurred and



--------------------------------------------------------------------------------

be continuing or (2) if any Event of Default shall have occurred and be
continuing, delivered over to a Collateral Agent and applied to the Obligations.
During the continuance of any Event of Default, any dividends, interest or other
distributions (whether in cash, securities, property or otherwise) received by
the Debtor with respect to any Pledged Collateral shall be held by the Debtor in
trust for the benefit of the Creditors and, upon the request of the Secured
Party, shall be delivered promptly to a Collateral Agent to hold as Collateral.
If such Event of Default is waived or cured to the satisfaction of the Secured
Party, any such distributions (except those of the types described in clauses
(ii)(A)-(D) above) shall be returned promptly to the Debtor (provided that no
other Event of Default exists).

 

(b) Upon the occurrence and during the continuance of a Event of Default:

 

(i) The Secured Party may, without notice to the Debtor, transfer or register,
or cause to be transferred or registered, in the name of a Collateral Agent or
any of its nominees any or all of the Collateral described in Section 2.01(i)
through (m) of this Agreement, the proceeds thereof (in cash or otherwise) and
all liens, security, rights, remedies and claims of the Debtor with respect
thereto (collectively, the “Pledged Collateral”) held by the Secured Party
hereunder, and such Collateral Agent or its nominee may thereafter, after
delivery of notice to the Debtor, exercise all voting and corporate rights at
any meeting of any corporation, partnership or other business entity issuing any
of the Pledged Collateral and any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other readjustment of any corporation, partnership or other business entity
issuing any of such Pledged Collateral or upon the exercise by any such issuer
or the Secured Party of any right, privilege or option pertaining to any of the
Pledged Collateral, and in connection therewith, to deposit and deliver any and
all of the Pledged Collateral with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it but the Secured Party shall have no duty to exercise any of the
aforesaid rights, privileges or options, and the Secured Party shall not be
responsible for any failure to do so or delay in so doing.

 

(ii) All rights of the Debtor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Subsection
4.16(a)(i) and to receive the dividends, interest and other distributions which
it would otherwise be authorized to receive and retain pursuant to Subsection
4.16(a)(ii) shall be suspended until such Event of Default shall no longer
exist, and all such rights shall, until such Event of Default shall no longer
exist, thereupon become vested in the Secured Party which shall thereupon have
the right to exercise such voting and other consensual rights and to receive and
hold as Pledged Collateral such dividends, interest and other distributions.



--------------------------------------------------------------------------------

(iii) All dividends, interest and other distributions which are received by the
Debtor contrary to the provisions of this Subsection 4.13(b) shall be received
in trust for the benefit of the Creditors, shall be segregated from other funds
of the Debtor and shall be forthwith paid over to a Collateral Agent as
Collateral in the same form as so received (with any necessary endorsement).

 

(iv) The Debtor shall execute and deliver (or cause to be executed and
delivered) to a Collateral Agent all such proxies and other instruments as the
Secured Party may reasonably request for the purpose of enabling the Secured
Party to exercise the voting and other rights which it is entitled to exercise
pursuant to this Subsection 4.16(b) and to receive the dividends, interest and
other distributions which it is entitled to receive and retain pursuant to this
Subsection 4.16(b). The foregoing shall not in any way limit the Secured Party’s
power and authority granted pursuant to Section 5.01.

 

Section 4.17. Transfers and Other Liens; Additional Investments.

 

(a) Except as may be expressly permitted by the terms of the Purchase Agreement,
the Debtor shall not grant any option with respect to, exchange, sell or
otherwise dispose of any of the Collateral, except for the sales of inventory in
the ordinary course of its business, or create or permit to exist any Lien upon
or with respect to any of the Collateral except for Permitted Liens and the
Liens created hereby.

 

(b) The Debtor agrees that it will (i) cause each issuer of any of the
Collateral not to issue any shares of stock, notes or other securities or
instruments in addition to or in substitution for any of the Collateral, except,
with the written consent of the Secured Party, to the Debtor, (ii) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all such shares of stock, membership interests, partnership interests,
notes or instruments, and (iii) promptly (and in any event within three Business
Days) deliver to the Administrative Agent an Amendment, duly executed by the
Debtor, in substantially the form of Exhibit A hereto (an “Amendment”), in
respect of such shares of stock, membership interests, partnership interests,
notes or instruments, together with all certificates, notes or other instruments
representing or evidencing the same. The Debtor hereby (i) authorizes the
Administrative Agent to attach each Amendment to this Agreement, (ii) agrees
that all such shares of stock, membership interests, partnership interests,
notes or instruments listed on any Amendment shall for all purposes hereunder
constitute Collateral, and (iii) is deemed to have made, upon such delivery, the
representations and warranties contained in Article III with respect to such
Collateral.

 

Section 4.18. Possession; Reasonable Care. Regardless of whether a Event of
Default has occurred or is continuing, the Secured Party shall have the right to
have any Collateral Agent hold in its possession all Pledged Collateral pledged,
assigned or transferred hereunder and from time to time constituting a portion
of the Collateral. Any Collateral Agent may, from time to time, in its sole
discretion, appoint one or more agents (which in no case shall be the Debtor or
an affiliate of the Debtor) to hold physical custody, for the account of the
Secured Party, of any or all of the Collateral. Each Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which such Collateral Agent accords its own
property, it



--------------------------------------------------------------------------------

being understood that no Collateral Agent shall have any responsibility for (a)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Collateral Agent has or is deemed to have knowledge of such matters, or (b)
taking any necessary steps to preserve rights against any parties with respect
to any Collateral. Following the occurrence of a Event of Default, the Secured
Party shall be entitled to have a Collateral Agent take possession of the
Collateral.

 

Section 4.19. Acknowledgment of Pledge. The Debtor shall deliver to a Collateral
Agent promptly after request thereof by a Secured Party, one or more agreements
providing one or more of the Collateral Agents with control (within the meaning
of Section 9-207(c) of the UCC) over all Deposit Accounts, Commodities Accounts
and Securities Accounts, such agreements to be in form and substance
satisfactory to such Secured Party.

 

ARTICLE V

 

Rights of the Secured Party

 

Section 5.01. Power of Attorney. The Debtor hereby irrevocably constitutes and
appoints the Secured Party and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of the Debtor or in its own name, to take after
the occurrence and during the continuance of a Event of Default and from time to
time thereafter, any and all action and to execute any and all documents and
instruments which the Secured Party at any time and from time to time deems
necessary or desirable to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, the Debtor hereby gives the Secured
Party the power and right on behalf of the Debtor and in its own name to do any
of the following after the occurrence and during the continuance of a Event of
Default and from time to time thereafter, without notice to or the consent of
the Debtor:

 

(a) to demand, sue for, collect or receive, in the name of the Debtor or in its
own name, any money or property at any time payable or receivable on account of
or in exchange for any of the Collateral and, in connection therewith, endorse
checks, notes, drafts, acceptances, money orders, documents of title or any
other instruments for the payment of money under the Collateral or any policy of
insurance;

 

(b) to pay or discharge taxes, Liens or other encumbrances levied or placed on
or threatened against the Collateral;

 

(c) to notify post office authorities to change the address for delivery of mail
of the Debtor to an address designated by the Secured Party and to receive, open
and dispose of mail addressed to the Debtor;

 

(d) (i) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to a Collateral Agent; (ii) to receive payment of
and receipt for any and all monies, claims and other amounts due and to become
due at any time in respect of or arising out of any Collateral; (iii) to sign
and endorse any invoices, freight or express bills, bills of



--------------------------------------------------------------------------------

lading, storage or warehouse receipts, drafts against debtors, assignments,
proxies, stock powers, verifications and notices in connection with accounts and
other documents relating to the Collateral; (iv) to commence and prosecute any
suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (v) to defend any suit, action or
proceeding brought against the Debtor with respect to any Collateral; (vi) to
settle, compromise or adjust any suit, action or proceeding above and, in
connection therewith, to give such discharges or releases as the Secured Party
may deem appropriate; (vii) to exchange any of the Collateral for other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms as the Secured Party may determine;
(viii) to add or release any guarantor, indorser, surety or other party to any
of the Collateral; (ix) to renew, extend or otherwise change the terms and
conditions of any of the Collateral; (x) to grant or issue any exclusive or
nonexclusive license under or with respect to any of the Intellectual Property;
(xi) to endorse the Debtor’s name on all applications, documents, papers and
instruments necessary or desirable in order for the Secured Party to use any of
the Intellectual Property; (xii) to make, settle, compromise or adjust any
claims under or pertaining to any of the Collateral (including claims under any
policy of insurance); and (xiii) to sell, transfer, pledge, convey, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Secured Party were the absolute owner thereof for
all purposes, and to do, at the Secured Party’s option and the Debtor’s expense,
at any time, or from time to time, all acts and things which the Secured Party
deems necessary to protect, preserve, maintain, or realize upon the Collateral
and the Secured Party’s security interest therein.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable. The Secured Party shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Secured Party in this Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Neither the Secured
Party nor any Person designated by the Secured Party shall be liable for any act
or omission or for any error of judgment or any mistake of fact or law. This
power of attorney is conferred on the Secured Party solely to protect, preserve,
maintain and realize upon its security interest in the Collateral. The Secured
Party shall not be responsible for any decline in the value of the Collateral
and shall not be required to take any steps to preserve rights against prior
parties or to protect, preserve or maintain any Lien given to secure the
Collateral.

 

Section 5.02. Setoff. The Secured Party shall have the right to set off and
apply against the Obligations, at any time and without notice to the Debtor, any
and all deposits (general, time or demand, provisional or final) or other sums
at any time credited by or owing from the Secured Party to the Debtor whether or
not the Obligations are then due. The rights and remedies of the Secured Party
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Secured Party may have.

 

Section 5.03. Assignment by the Secured Party. The Secured Party may at any time
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement and the other Transaction Documents, in connection with an
assignment of the Obligations, to any other Person, and such Person shall
thereupon become vested with all the benefits thereof granted to the Secured
Party herein or otherwise.



--------------------------------------------------------------------------------

Section 5.04. Performance by the Secured Party. If the Debtor shall fail to
perform any covenant or agreement contained in this Agreement, the Secured Party
may perform or attempt to perform such covenant or agreement on behalf of the
Debtor. In such event, the Debtor shall, at the request of the Secured Party,
promptly pay any amount expended by the Secured Party in connection with such
performance or attempted performance to the Secured Party, together with
interest thereon at the applicable rate of interest set forth in the Note from
and including the date of such expenditure to but excluding the date such
expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that the Secured Party shall not have any liability or responsibility for
the performance of any obligation of the Debtor under this Agreement.

 

Section 5.05. License. If no Event of Default shall have occurred and be
continuing, the Debtor shall have the exclusive, non-transferable right and
license to use the Intellectual Property in the ordinary course of business and
the exclusive right to grant to other Persons licenses and sublicenses with
respect to the Intellectual Property for full and fair consideration. The Debtor
agrees not to sell or assign its interest in, or grant any sublicense under, the
license granted under this Section 5.05 without the prior written consent of the
Secured Party.

 

Section 5.06. Change of Depository. In the event of the termination by any
financial institution in which any Deposit Account is maintained of any
agreement with or for the benefit of the Secured Party, or if any such financial
institution shall fail to comply with any provisions of any such agreement or
any instructions of the Secured Party in accordance with any such agreement or
this Agreement, or if the Secured Party determines in its sole discretion that
the financial condition of any such financial institution has materially
deteriorated, the Debtor agrees to transfer the affected Deposit Account(s) to
another financial institution acceptable to the Secured Party and cause such
substitute financial institution to execute such agreements as the Secured Party
may require, in form and substance reasonably acceptable to the Secured Party,
to ensure that the Secured Party has a perfected, first priority security
interest, subject only to the Hunt Lien, in the Deposit Account(s) held with
such substitute financial institution. If any affected Deposit Account is a
lockbox account, the Debtor agrees to notify its account debtors promptly to
remit all payments which were being sent to the terminated Deposit Account
directly to the substitute Deposit Account.

 

Section 5.07. Collection of Deposit Accounts. Upon written demand from the
Secured Party to any financial institution in which any of the Deposit Accounts
are maintained, each such financial institution is hereby authorized and
directed by the Debtor to make payment directly to a Collateral Agent of the
funds in or credited to the Deposit Accounts, or such part thereof as the
Secured Party may request, and each such financial institution shall be fully
protected in relying upon the written statement of the Secured Party that the
Deposit Accounts are at the time of such demand assigned hereunder and that the
Secured Party is entitled to payment of the Obligations therefrom. The Secured
Party’s receipt for sums paid it pursuant to such demand shall be a full and
complete release, discharge and acquittance to the Depository or other financial
institution making such payment to the extent of the amount so paid. The Debtor
hereby authorizes the Secured Party upon the occurrence and during the
continuation of a Event of Default and so long as any part of the Obligations
remain unpaid, (i) to withdraw, collect and receipt for any and all



--------------------------------------------------------------------------------

funds, securities or other investments on deposit in or payable on the Deposit
Accounts; (ii) on behalf of the Debtor to endorse the name of the Debtor upon
any checks, drafts or other instruments payable to the Debtor evidencing payment
on the Deposit Accounts; and (iii) to surrender or present for notation of
withdrawal the passbook, certificate or other documents issued to the Debtor in
connection with the Deposit Accounts. No power granted herein to the Secured
Party by the Debtor shall terminate upon any disability of the Debtor.

 

ARTICLE VI

 

Event of Default

 

Section 6.01. Rights and Remedies. If a Event of Default shall have occurred and
be continuing, the Secured Party shall have the following rights and remedies:

 

(i) In addition to all other rights and remedies granted to the Secured Party in
this Agreement or in any other Transaction Document or by applicable law, the
Secured Party shall have all of the rights and remedies of a secured party under
the UCC (whether or not the UCC applies to the affected Collateral) and the
Secured Party may also, without notice except as specified below, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
by means of a public or private disposition, at any exchange, broker’s board or
at any of the Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Secured Party may deem
commercially reasonable or otherwise as may be permitted by law. Without
limiting the generality of the foregoing, the Secured Party may (A) without
demand or notice to the Debtor, collect, receive or take possession of the
Collateral or any part thereof and for that purpose the Secured Party may enter
upon any premises on which the Collateral is located and remove the Collateral
therefrom or render it inoperable, and/or (B) sell, lease or otherwise dispose
of the Collateral, or any part thereof, in one or more parcels by means of a
public or private disposition or dispositions, at the Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Secured Party may deem commercially reasonable or otherwise as may be
permitted by law. The Secured Party shall have the right at any public
disposition or dispositions, and, to the extent permitted by applicable law, at
any private disposition or dispositions, to bid (which bid may be, in whole or
in part, in the form of cancellation of indebtedness) and become a purchaser of
the Collateral or any part thereof free of any right or equity of redemption on
the part of the Debtor, which right or equity of redemption is hereby expressly
waived and released by the Debtor. Upon the request of the Secured Party, the
Debtor shall assemble the Collateral and make it available to the Secured Party
at any place designated by the Secured Party that is reasonably convenient to
the Debtor and the Secured Party. The Debtor agrees that the Secured Party shall
not be obligated to give more than ten (10) days prior written notice of the
time and place of any public sale or disposition or of the time after which any
private sale or disposition may take place and that such notice shall constitute
reasonable notice of such matters. The Secured Party shall not be obligated to
make any sale or other disposition of Collateral if it shall determine not to do
so, regardless of the fact that notice of sale or disposition of Collateral may
have been given. The Secured Party may, without notice or publication, adjourn
any public or private sale or disposition or cause the same to be



--------------------------------------------------------------------------------

adjourned from time to time by announcement at the time and place fixed for sale
or disposition, and such disposition may, without further notice, be made at the
time and place to which the same was so adjourned. The Debtor shall be liable
for all expenses of retaking, holding, preparing for sale or other disposition
or the like, and all attorneys’ fees, legal expenses and other costs and
expenses incurred by the Secured Party in connection with the collection of the
Obligations and the enforcement of the Secured Party’s rights under this
Agreement. The Debtor shall remain liable for any deficiency if the Proceeds of
any sale or other disposition of the Collateral applied to the Obligations are
insufficient to pay the Obligations in full. The Secured Party may apply the
Collateral against the Obligations in such order and manner as the Secured Party
may elect in its sole discretion. The Debtor waives all rights of marshaling,
valuation and appraisal in respect of the Collateral. Any cash held by the
Secured Party or a Collateral Agent as Collateral and all cash proceeds received
by the Secured Party or a Collateral Agent in respect of any disposition of,
collection from or other realization upon all or any part of the Collateral may,
in the discretion of the Secured Party, be held by the Secured Party or such
Collateral Agent as collateral for, and then or at any time thereafter applied
in whole or in part by the Secured Party or such Collateral Agent against, the
Obligations in such order as the Secured Party shall select. Any surplus of such
cash or cash proceeds and interest accrued thereon, if any, held by the Secured
Party or a Collateral Agent and remaining after payment in full of all the
Obligations shall be paid over to the Debtor or to whomsoever may be lawfully
entitled to receive such surplus; provided that the Secured Party shall have no
obligation to invest or otherwise pay interest on any amounts held by it in
connection with or pursuant to this Agreement.

 

(ii) The Secured Party may cause any or all of the Collateral held by it or a
Collateral Agent to be transferred into the name of the Secured Party, a
Collateral Agent, or the name or names of the Secured Party’s or such Collateral
Agent’s nominee or nominees.

 

(iii) The Secured Party may exercise any and all rights and remedies of the
Debtor under or in respect of the Collateral, including, without limitation, any
and all rights of the Debtor to demand or otherwise require payment of any
amount under, or performance of any provision of, any of the Collateral and any
and all voting rights and legal powers in respect of the Collateral.

 

(iv) The Secured Party may, or may cause a Collateral Agent to, collect or
receive all money or property at any time payable or receivable on account of or
in exchange for any of the Collateral, but shall be under no obligation to do
so.

 

(v) On any sale or other disposition of the Collateral, the Secured Party is
hereby authorized to comply with any limitation or restriction with which
compliance is necessary, in the view of the Secured Party’s counsel, in order to
avoid any violation of applicable law or in order to obtain any required
approval of the purchaser or purchasers by any applicable governmental
authority.

 

(vi) For purposes of enabling the Secured Party to exercise its rights and
remedies under this Section 6.01 and enabling the Secured Party and its
successors



--------------------------------------------------------------------------------

and assigns to enjoy the full benefits of the Collateral, the Debtor hereby
grants to the Secured Party an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to the Debtor) to use, assign,
license or sublicense any of the Intellectual Property, including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and all computer programs used for the completion or printout
thereof. This license shall also inure to the benefit of all successors, assigns
and transferees of the Secured Party.

 

(vii) The Secured Party may require that the Debtor assign all of its right,
title and interest in and to the Intellectual Property or any part thereof to
the Secured Party or such other Person as the Secured Party may designate
pursuant to documents satisfactory to the Secured Party.

 

Section 6.02. Registration Rights, Private Dispositions, etc.

 

(a) If the Secured Party shall determine to exercise its right to sell or
otherwise dispose of all or any of the Collateral pursuant to Section 6.01, the
Debtor agrees that, upon the reasonable request of the Secured Party (which
request may be made by the Secured Party in its sole discretion), the Debtor
will, at its own expense:

 

(i) execute and deliver, and cause each issuer of any of the Collateral
contemplated to be sold or otherwise disposed of and the directors and officers
thereof to execute and deliver, all such agreements, documents and instruments,
and do or cause to be done all such other acts and things, as may be necessary
or, in the opinion of the Secured Party, advisable to register such Collateral
under the provisions of the Securities Act (as hereinafter defined) and to cause
the registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by law to be furnished
and to make all amendments and supplements thereto and to the related prospectus
which, in the opinion of the Secured Party, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;

 

(ii) use its best efforts to qualify such Collateral under all applicable state
securities or “Blue Sky” laws and to obtain all necessary governmental approvals
for the sale or other disposition of such Collateral, as requested by the
Secured Party;

 

(iii) cause each such issuer to make available to its security holders, as soon
as practicable, an earnings statement which will satisfy the provisions of
Section 11(a) of the Securities Act;

 

(iv) do or cause to be done all such other acts and things as may be reasonably
necessary to make such sale or other disposition of the Collateral or any part
thereof valid and binding and in compliance with applicable law; and

 

(v) bear all reasonable costs and expenses, including reasonable attorneys’
fees, of carrying out its obligations under this Section 6.02.



--------------------------------------------------------------------------------

(b) The Debtor recognizes that the Secured Party may be unable to effect a
public sale or other disposition of any or all of the Collateral by reason of
certain prohibitions contained in the laws of any jurisdiction outside the
United States or in the Securities Act of 1933, as amended from time to time
(the “Securities Act”), and applicable state securities laws but may be
compelled to resort to one or more private dispositions thereof to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral for their own account for investment and not with a view to the
distribution or resale thereof. The Debtor acknowledges and agrees that any such
private sale or other disposition may result in prices and other terms less
favorable to the seller than if such disposition were a public sale or other
disposition and, notwithstanding such circumstances, agrees that any such
private sale or other disposition shall, to the extent permitted by law, be
deemed to have been made in a commercially reasonable manner. The Secured Party
shall not be under any obligation to delay a disposition of any of the
Collateral for the period of time necessary to permit the issuer of such
securities to register such securities under the laws of any jurisdiction
outside the United States, under the Securities Act or under any applicable
state securities laws, even if such issuer would agree to do so.

 

(c) The Debtor further agrees to do or cause to be done, to the extent that the
Debtor may do so under applicable law, all such other acts and things as may be
necessary to make such sales or resales of any portion or all of the Collateral
valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at the Debtor’s expense.
The Debtor further agrees that a breach of any of the covenants contained in
this Section 6.02 will cause irreparable injury to the Secured Party and that
the Secured Party has no adequate remedy at law in respect of such breach and,
as a consequence, agrees that each and every covenant contained in this Section
6.02 shall be specifically enforceable against the Debtor, and the Debtor hereby
waives and agrees, to the fullest extent permitted by law, not to assert as a
defense against an action for specific performance of such covenants that (i)
the Debtor’s failure to perform such covenants will not cause irreparable injury
to the Secured Party or (ii) the Secured Party has an adequate remedy at law in
respect of such breach. The Debtor further acknowledges the impossibility of
ascertaining the amount of damages which would be suffered by the Secured Party
by reason of a breach of any of the covenants contained in this Section 6.02
and, consequently, agrees that, if the Debtor shall breach any of such covenants
and the Secured Party shall sue for damages for such breach, the Debtor shall
pay to the Secured Party, as liquidated damages and not as a penalty, an
aggregate amount equal to the value of the Collateral on the date the Secured
Party shall demand compliance with this Section 6.02.

 

(d) THE DEBTOR HEREBY AGREES TO INDEMNIFY, PROTECT AND SAVE HARMLESS THE SECURED
PARTY AND ANY CONTROLLING PERSONS THEREOF WITHIN THE MEANING OF THE SECURITIES
ACT FROM AND AGAINST ANY AND ALL LIABILITIES, SUITS, CLAIMS, COSTS AND EXPENSES
(INCLUDING COUNSEL FEES AND DISBURSEMENTS) ARISING UNDER THE SECURITIES ACT, THE
SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, ANY APPLICABLE STATE SECURITIES
STATUTE, OR AT COMMON LAW, OR PURSUANT TO ANY OTHER APPLICABLE LAW IN CONNECTION
WITH THE AFORESAID



--------------------------------------------------------------------------------

REGISTRATION, INSOFAR AS SUCH LIABILITIES, SUITS, CLAIMS, COSTS AND EXPENSES
ARISE OUT OF, OR ARE BASED UPON, ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT RELATING TO
ANY PART OF THE COLLATERAL, OR SUCH REGISTRATION STATEMENT AS AMENDED OR
SUPPLEMENTED, OR ARISES OUT OF, OR IS BASED UPON, THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; PROVIDED, HOWEVER, THAT
THE DEBTOR SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH
LIABILITIES, SUITS, CLAIMS, COSTS AND EXPENSES ARISE OUT OF, OR ARE BASED UPON,
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION
MADE IN THE AFORESAID REGISTRATION STATEMENT OR THE AFORESAID REGISTRATION
STATEMENT AS AMENDED OR SUPPLEMENTED, IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE DEBTOR BY THE SECURED PARTY SPECIFICALLY
FOR INCLUSION THEREIN. THE FOREGOING INDEMNITY AGREEMENT IS IN ADDITION TO ANY
INDEBTEDNESS, LIABILITY OR OBLIGATION THAT THE DEBTOR MAY OTHERWISE HAVE TO THE
SECURED PARTY OR ANY SUCH CONTROLLING PERSON.

 

ARTICLE VII

 

ADMINISTRATIVE AGENT

 

The Secured Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have all rights
and powers in its capacity as the Secured Party that are granted to the Secured
Party under this Agreement and the other Transaction Documents and may exercise
the same as though it were not the Administrative Agent, and such Person and its
Affiliates may lend money to and generally engage in any kind of business with
the Debtor or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether an Event of Default (or an event which,
with the giving of notice, lapse of time, or both, would constitute an Event of
Default) has occurred and is continuing, (ii) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Transaction Documents that the Administrative Agent is required to exercise in
writing, and (iii) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Debtor, any Affiliate
thereof or any Subsidiary that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action



--------------------------------------------------------------------------------

taken or not taken by it with the consent or at the request of the Secured Party
or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Event of
Default (or any event which, with the giving of notice, lapse of time, or both,
would constitute an Event of Default) unless and until written notice thereof is
given to the Administrative Agent by the Debtor or the Secured Party (and,
promptly after its receipt of any such notice, it shall give the Secured Party
and the Debtor notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (a) any statement,
warranty or representation made in or in connection with any Transaction
Document, (b) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth therein, (d) the validity, enforceability, effectiveness or genuineness
thereof or any other agreement, instrument or other document or (e) the
satisfaction of any condition set forth in the Transaction Documents.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Debtor or any Subsidiary), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Debtor or Secured Party of any
rights hereunder. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub agent of the Administrative Agent, and shall apply to
their respective activities in connection with the activities as Administrative
Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Debtor and the Secured Party. Upon any such resignation, the
Secured Party shall have the right to appoint a successor. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.13 shall continue in effect for the
benefit of such retiring Administrative Agent and any of its sub agents in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.01. No Waiver; Cumulative Remedies. No failure on the part of the
Secured Party to exercise and no delay in exercising, and no course of dealing
with respect to, any right,



--------------------------------------------------------------------------------

power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided for in this
Agreement are cumulative and not exclusive of any rights and remedies provided
by law.

 

Section 8.02. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Debtor and the Secured Party and their respective
heirs, successors and assigns, except that the Debtor may not assign any of its
rights or obligations under this Agreement without the prior written consent of
the Secured Party.

 

Section 8.03. Amendment; Entire Agreement. This Agreement embodies the final,
entire agreement among the parties hereto and supersedes any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto. There are no unwritten oral agreements among
the parties hereto. The provisions of this Agreement may be amended or waived
only by an instrument in writing signed by the parties hereto.

 

Section 8.04. Notices. All notices and other communications provided for in this
Agreement shall be given or made by telecopy or in writing and telecopied,
mailed by certified mail return receipt requested, or delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages hereof, or, as to any party, at such other address as shall be designated
by such party in a notice to the other party given in accordance with this
Section 8.04. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopy or when personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid; provided, however, that
notices to the Secured Party shall be deemed given when received by the Secured
Party.

 

Section 8.05. Governing Law; Submission to Jurisdiction; Service of Process.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK AND APPLICABLE LAWS OF THE UNITED STATES.

 

Section 8.06. Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

 

Section 8.07. Survival of Representations and Warranties. All representations
and warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by the Secured Party shall affect the representations and
warranties or the right of the Secured Party to rely upon them.

 

Section 8.08. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

Section 8.09. Waiver of Bond. In the event the Secured Party seeks to take
possession (either directly or through a Collateral Agent) of any or all of the
Collateral by judicial process, the Debtor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action

 

Section 8.10. Severability. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

Section 8.11. Construction. The Debtor and the Secured Party acknowledge that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Debtor and the
Secured Party.

 

Section 8.12. Termination. If all of the Obligations shall have been paid and
performed in full, the Secured Party shall, upon the written request of the
Debtor, execute and deliver to the Debtor a proper instrument or instruments
acknowledging the release and termination of the security interests created by
this Agreement, and shall duly assign and deliver to the Debtor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Secured Party and has not previously been sold
or otherwise applied pursuant to this Agreement.

 

Section 8.13. Expenses; Indemnity; Damage Waiver. The Debtor shall pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, including the reasonable fees, charges and disbursements of counsel for
the Administrative Agent, in connection with the administration and/or
enforcement of each Transaction Document.

 

To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against the Administrative Agent, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct and actual damages) arising out of, in connection with, or as a result
of, any Transaction Document or any agreement, instrument or other document
contemplated thereby, the transactions contemplated by the Transaction Documents
or the use of the proceeds thereof.

 

All amounts due under this Section shall be payable promptly but in no event
later than ten days after written demand therefor.

 

(Signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

PROSOFTTRAINING, as Debtor

By:

 

/s/ Robert G. Gwin

--------------------------------------------------------------------------------

Name:

 

Robert G. Gwin

Title:

 

Chief Executive Officer

Address for Notices:

410 N. 44th Street, Suite 600

Phoenix, Arizona 85008

Attention: Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

DKR SOUNDSHORE OASIS HOLDING FUND

LTD., as a Secured Party and as the Administrative

Agent

By:

 

/s/ Barbara Burger

--------------------------------------------------------------------------------

Name:

 

Barbara Burger

Title:

 

Alternate Director

Address for Notices:

c/o DKR Oasis Management Company L.P.

1281 East Main Street

Stamford, Connecticut 06920



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

DKR SOUNDSHORE STRATEGIC HOLDING

FUND LTD., as a Secured Party

By:

 

/s/ Barbara Burger

--------------------------------------------------------------------------------

Name:

  Barbara Burger

Title:

  Alternate Director

Address for Notices:

c/o DKR Oasis Management Company L.P.

1281 East Main Street

Stamford, Connecticut 06920